PER CURIAM.
Affirmed. See Miller v. Fla. Unemployment Appeals Comm’n, 768 So.2d 1218 (Fla. 4th DCA 2000)(stating that referee is responsible for weighing and resolving conflicting evidence and judging credibility of witnesses); see also Meats v. Sports Info. Enters. Ltd., Inc., 664 So.2d 8 (Fla. 3d DCA 1995); Kan v. P.G. Cook Assocs., 566 So.2d 932, 933 (Fla. 3d DCA 1990)(“The decision of an appeals referee must be affirmed if it is supported by competent substantial evidence.”).
FLETCHER and SHEPHERD, JJ., concur.